 
 
IV 
111th CONGRESS
1st Session
H. RES. 759 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Camp (for himself and Mr. Kildee) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing condolences to the family of Jim Pouillon on his passing. 


Whereas James “Jim” Pouillon was murdered in Owosso, Michigan, on September 11, 2009;
Whereas Jim Pouillon is mourned by his family, friends, community, and fellow defenders of the First Amendment and the unborn;
Whereas Jim Pouillon, 63, was a veteran, was wounded in the defense of his country, was a father of 5, and was a retired auto-worker;
Whereas, Jim Pouillon, was killed outside a public high school, a place intended for peace and deliberation but in a moment became a place for violence and murder;
Whereas places of learning and all public areas protected by the United States Constitution should be sanctuaries for the free exercise of speech and civil discourse; and
Whereas violence is deplorable and never an acceptable avenue for expressing opposing viewpoints: Now, therefore, be it 
 
That the House of Representatives—
(1)offers its condolences to Jim Pouillon’s family; and
(2)commits to the American principle that the suppression of thought by any means and by either government or individuals must always yield to the right of free speech and that violence is never an appropriate response to a difference in beliefs. 
 
